Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo B. Ham appeals the denial of his motions to appoint counsel and to compel discovery and the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ham v. Ozmint, No. 6:10-cv-01095-DCN (D.S.C. May 14, 2010); 2010 WL 4481815 (Nov. 1, 2010); 2011 WL 245750 (Jan 26, 2011) & 2011 WL 1543221 (Apr. 25, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.